COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 LLOYD CHARLES LANGSTON,                       §
                                                               No. 08-12-00159-CR
             Appellant,                        §
                                                                    Appeal from the
 v.                                            §
                                                                   371st District Court
 THE STATE OF TEXAS,                           §
                                                             of Tarrant County, Texas
             Appellee.                         §
                                                                    (TC# 1249948D)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect the applicable section of the Texas Penal Code as TEX.

PENAL CODE ANN. § 46.02(a),(c). We therefore affirm the judgment of the trial court as

modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.